Case 8:18-cv-01606-WFJ-SPF Document 48 Filed 11/28/18 Page 1 of 3 PageID 202




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                            File Number 8:18-cv-01606-WFJ-SPF

I TAN TSAO, individually and on behalf of all
others similarly situated,

                       Plaintiff,
v.                                                              NOTICE OF APPEAL
Captiva MVP Restaurant Partners, LLC, a Florida
limited liability company, doing business as PDQ,

                      Defendant.


       Notice is hereby given that I Tan Tsao, plaintiff in the above named case, hereby appeals

to the United States Court of Appeals for the Eleventh Circuit from the District Court’s from (1)

an Order granting Defendant’s motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(1) and 12(b)(6) entered in this action on the 1st day of November, 2018 (See Dkt. 46); and

(3) the final judgment entered in this action on the 2nd day of November, 2018 (See Dkt. 47).

                                             Respectfully submitted,

Dated: November 28, 2018                     /s/     Steven W. Teppler
                                             ATTORNEYS FOR PLAINTIFF I TAN TSAO
                                             Fla Bar No.: 14787
                                             Steven W. Teppler, Esq.
                                             12920 Fernbank Lane
                                             Jacksonville, FL 32223
                                             Office: (202) 253-5670
                                             Email: steppler@me.com

                                             Francis J. “Casey” Flynn, Jr.*
                                             Law Office of Francis J. Flynn, Jr.
                                             422 South Curson Avenue
                                             Los Angeles, California 90036
                                             Tele: 314-662-2836
                                             Email: Casey@LawOfficeFlynn.com

                                             James J. Rosemergy*
                                             CAREY, DANIS & LOWE
                                             8235 Forsyth, Suite 1100
                                                1
Case 8:18-cv-01606-WFJ-SPF Document 48 Filed 11/28/18 Page 2 of 3 PageID 203




                                   St. Louis, MO 63105
                                   Tele: 314-725-7700
                                   Direct: 314-678-1064
                                   Fax: 314-721-0905
                                   jrosemergy@careydanis.com

                                   *To Seek Admission Pro Hac Vice




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA

                                     2
Case 8:18-cv-01606-WFJ-SPF Document 48 Filed 11/28/18 Page 3 of 3 PageID 204




                                     TAMPA DIVISION

I TAN TSAO, individually and on behalf of all
others similarly situated,
                                                    Case No.: 8:18-cv-01606-WFJ-SPF
                     Plaintiff,
v.
Captiva MVP Restaurant Partners, LLC, a Florida
limited liability company, doing business as PDQ,

                     Defendant.

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 28, 2018 a true and correct copy of

PLAINTIFF’S NOTICE OF APPEAL was electronically filed with the Clerk of Court using

CM/ECF. Copies of the foregoing document will be served upon interested counsel either via

transmission of Notices of Electronic Filing generated by CM/ECF.



                                                         /s/    Steven W. Teppler
                                                                STEVEN W. TEPPLER




                                                3
